Citation Nr: 1725491	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO. 13-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to October 8, 2010, and in excess of 20 percent thereafter, for osteoarthritis of the cervical spine.

2. Entitlement to a compensable rating prior to October 24, 2011, and in excess of 10 percent thereafter, for right shoulder impingement syndrome. 

3. Entitlement to a compensable rating for right wrist osteoarthritis.

4. Entitlement to a compensable rating for sinusitis.

5. Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

6. Entitlement to a compensable rating for eczematous dermatitis.

7. Entitlement to a compensable rating for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board also recognizes that in March 2014 the RO certified all the issues adjudicated in a June 2013 Statement of the Case (SOC), including entitlement to increased ratings for the Veteran's service-connected cervical spine disability, right shoulder disability, and GERD disability. The Veteran's July 2013 substantive appeal (VA Form 9), however, explicitly limited his appeal to the eczematous dermatitis, sinusitis, right wrist disability, and pseudofolliculitis barbae. However, the Board notes that in the Veteran's representative in January 2017 Informal Hearing Presentation noted all issues listed on the SOC were on appeal. Therefore, the Board finds that all issues are properly under the Board's jurisdiction. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

With regards to the increased rating claims for the Veteran's cervical spine disability, right shoulder disability, and right wrist disability, Board finds that further development is necessary. The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Here, the VA examination reports of record do not comply with Correia. Accordingly, the Veteran must be afforded a new VA examinations to correct the deficiencies noted above.

The Veteran asserts that his service-connected skin conditions, GERD, and sinusitis warrant higher ratings. The Veteran last underwent VA examinations in October 2011. In a February 2014 statement, the Veteran's representative reported that the Veteran's conditions have all worsened. As it has been more than six years since the Veteran has been provided with VA examinations concerning his claims and there is an assertion of worsening symptomatology for each disability for which he is seeking an increased rating, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected disabilities. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected osteoarthritis of the cervical spine. The examiner must review the claims file and note that review in the examination report. The examiner must address each of the following:

A) With regard to the cervical spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted. The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, as well as any additional disability due to flare-ups, and must provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C) With respect to neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service connected cervical spine disability, to include radiculopathy of the upper extremities. Any neurological manifestations should be described in detail and the specific nerve should be specified, with the degree of impairment caused by the service-connected disability.

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected right shoulder impingement syndrome. The examiner must review the claims file and note that review in the examination report. The examiner must address each of the following:

A) Identify any and all orthopedic manifestations associated with the Veteran's service-connected right shoulder disability and fully describe the extent and severity of those manifestations. 
      
 B) Report the Veteran's range of right shoulder motion in degrees. Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
      
 C) Determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 
      
These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.
      
 D) Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the right shoulder.
      
E) Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus. 
      
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected right wrist osteoarthritis. The examiner must review the claims file and note that review in the examination report. The examiner must address each of the following:

A) Identify any and all orthopedic manifestations associated with the Veteran's service-connected right wrist disability and fully describe the extent and severity of those manifestations. 
      
 B) Report the Veteran's range of right and left wrist motion in degrees. Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
      
 C) Determine whether the right wrist disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 
      
These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

4. Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current severity of sinusitis. All indicated test and studies must be performed. The examiner must review the claims file and should note that review in the report. Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected sinusitis.

5. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected eczematous dermatitis and pseudofolliculitis barbae. The examiner must consider the Veteran's lay statements regarding his disabilities, to include how symptoms of his skin conditions impair his daily activities. The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed.

6. Schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of GERD. The examiner should review the claims folder and should note that review in the report. The rationale for all opinions should be explained. The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain. 

7. Then, readjudicate all claims for increased ratings. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




